added). This includes the act of arresting and detaining plaintiffs in a courthouse cellblock. By

contrast, "seizure" also has a technical meaning when used as a term of art in the Fourth

Amendment context. In that context, a "seizure" occurs either when an officer restrains a person's

freedom of movement with physical force such that a reasonable person would not feel free to

leave or when an officer makes a show of authority to which the subject yields. United States v.

Mendenhall, 446 U.S. 544,553 (1980); California v. Hodari D., 499 U.S. 621, 625-26 (1991). For

example, a "seizure" in this technical sense can occur when two officers momentarily corner a

subject in a crowded hallway. Cf Mendenhall, 446 U.S. at 554. A "seizure" in this sense could

also occur if one of the officers grabbed the subject by his arm to prevent him from running away.
Id. Notably, this.technical Fourth Amendment definition of "seizure:' includes conduct less severe

than locking someone in a holding cell.

        The Court's Preliminary Injunction Order, ECF No. 40, should not be read to enjoin all

such technical Fourth Amendment seizures. The Court enjoined only the conduct that plaintiffs

challenged in their complaint and preliminary injunction motion: the USMS practice of arresting

and detaining individuals suspected of civil immigration violations.2 Accordingly, to avoid the

ambiguity created by the Court's use of the word "seizing" in its Preliminary Injunction Order,

ECF No. 40, the Court will replace the word "seizing" with the phrase "arresting and detaining."

All other terms of the Preliminary Injunction Order shall remain the same.




2
  In the Court's Memorandum Opinion granting plaintiffs' preliminary injunction motion, its findings were
limited to the legal authority of the USMS to arrest and detain individuals suspected of civil immigration
violations. See NS. I, 335 F.R.D. at 345-51. It did not make any findings as to whether the USMS has the
legal authority to "seize" these individuals, as that term of art is used in the Fourth Amendment context.
Indeed, this wholly separate question was not briefed when the parties litigated plaintiffs' preliminary
injunction motion. See generally ECF Nos. 4 & 16; see also NS. II, 2020 WL 4260739, at *7 (noting that
"plaintiffs have not raised a Fourth Amendment challenge in this case").
                                                    5